Prior decisions seem to require that something more be shown to give *927probable cause to search a dealer’s residence for drugs. Typically activity suggestive of drug activity at the residence furnishes the connection: numerous brief visits to the residence by strangers, for example, as in Commonwealth v. Hall, 366 Mass. 790, 798 (1975), Commonwealth v. Watson, 36 Mass. App. Ct. 252, 255 (1994), and countless other cases, or observations of the defendant leaving from his residence en route to drug sales, as in Commonwealth v. Blake, 413 Mass. 823, 829 (1992). This case is more like Commonwealth v. Olivares, 30 Mass. App. Ct. 596, 600-601 (1991), where the aEdavit, it was held, established probable cause to search the defendant’s business premises because of a sale at that location, but not his residence; and Commonwealth v. Collazo, 34 Mass. App. Ct. 79, 84 (1993), where the oEcers who had arranged a controlled buy were held not to have had probable cause to search the dealer’s residence until the transaction was effected at that residence (thus excusing the oEcers from not having obtained a warrant prior to searching it). Compare Commonwealth v. Kaufman, 381 Mass. 301, 304 (1980) (search warrant for dealer’s residence held improperly issued in part because supporting aEdavit failed to connect drug transactions to any one of the defendant’s residences in particular). In Commonwealth v. Vynorius, 369 Mass. 17, 23-26 (1975), the dealer whose activities formed the basis of the search warrant aEdavit was a sixteen year old student who sold in the area just around his residence.
Joseph J. Machera for the defendant.
Robert J. Bender, Assistant District Attorney, for the Commonwealth.

Judgment reversed.


Order denying motion to suppress drugs and paraphernalia found in residence reversed.